Case 4:17-cv-05783-HSG Document 417-1 Filed 07/14/20 Page 1of1

SUPREME COURT OF THE STATE OF DELAWARE

CERTIFICATE OF GOOD STANDING

The Clerk of the Supreme Court of the State of
Delaware, the highest Court in the State, certifies that
Christian D. Wright was admitted to practice as an attorney
in the Courts of this State on December 12, 1996 and is an
active member of the Bar of the Supreme Court of the State

of Delaware in good standing.

IN TESTIMONY WHEREOF,

| have hereunto set my hand and
affixed the seal of said Court at Dover
this 14 day of July 2020.

ot .. AQS oh

Lisa A. Dolph
Clerk of the Supreme Court

 
